Citation Nr: 1019769	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  08-04 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 2007 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO denied 
entitlement to service connection for bilateral hearing loss.  

In September 2009, the Board remanded this matter for further 
development.

In September 2009, the Board granted the Veteran's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral hearing loss is the result of an in-
service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for 
bilateral hearing loss, the claim is substantiated, and there 
are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. 
Reg. 59989 (2004) (the notice and duty to assist provisions 
of the VCAA do not apply to claims that could not be 
substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition thresholds using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

An October 2009 VA examination report reveals that the 
Veteran has been diagnosed as having bilateral hearing loss 
as defined by VA.  38 C.F.R. § 3.385. Furthermore, the 
Veteran has reported on several occasions that he was exposed 
to loud noises associated with driving tanks and firing 
weapons without the use of hearing protection while serving 
in Korea.

The Veteran's DD 214 indicates that he served in Korea with 
Company B, 72nd Tank Battalion and that his military 
occupational specialty (MOS) involved tank related duties.  
The Veteran is competent to report in-service noise exposure 
and his reports are consistent with the circumstances of his 
service.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 
F.3d at 1336.  Therefore, in-service acoustic trauma is 
conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each 
disabling condition for which a Veteran seeks service 
connection must be considered on the basis of the places, 
types, and circumstances of his service, as shown by the 
evidence).  Thus, there is evidence of current bilateral 
hearing loss and in-service noise exposure.

As for the etiology of the Veteran's bilateral hearing loss, 
a February 2008 letter from Dr. Tomaselli includes an opinion 
that it was reasonable to conclude that the Veteran's hearing 
loss was caused by his in-service noise exposure.  This 
opinion was based on the Veteran's report of being exposed to 
a significant amount of noise while riding in tanks due to 
the noise of the tanks and their weaponry.

The October 2009 VA examination report includes an opinion 
that the Veteran's hearing loss was likely ("at least as 
likely as not") related to service.  This opinion was based 
on the fact that while the Veteran passed whispered voice 
tests administered during his entrance and separation 
examinations, the test was not sensitive to the high 
frequency range of hearing and it was possible to pass the 
test and still be diagnosed as having high frequency hearing 
loss.  The Veteran was exposed to noise while serving in a 
tank battalion and given the insensitivity of the whispered 
voice test, it was not possible to confirm or rule out the 
presence of hearing loss at separation.

The medical opinions are all to the effect that the current 
hearing loss is related to in-service noise exposure.  The 
Veteran has also reported a continuity of symptomatology.

As the weight of the evidence indicates that the Veteran's 
bilateral hearing loss is related to his in-service noise 
exposure, service connection is granted.  38 U.S.C.A. §§ 
1110, 5107(b); 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


